NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ           Thirteenth District of Texas             956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                      November 03, 2015

      Hon. Elizabeth Marcum                    Hon. Ricardo L. Salinas
      Bracewell & Giuliani LLP                 Law Offices of Salinas-Flores
      111 Congress Ave., Suite 2300            2011 N Conway Ave
      Austin, TX 78701                         Mission, TX 78572-2965
      * DELIVERED VIA E-MAIL *                 * DELIVERED VIA E-MAIL *

      Hon. James R. Harmon                     Hon. Alison H. Moore
      Thompson,l Coe, Cousins & Irons, LLP     Thompson, Coe, Cousins & Irons
      701 N. Pearl St., 25th Floor             Plaza of Americas
      Dallas, TX 75201-2832                    700 N. Pearl Street, Twenty-Fifth Floor
      * DELIVERED VIA E-MAIL *                 Dallas, TX 75201
                                               * DELIVERED VIA E-MAIL *
      Hon. Jennifer Kearns
      Thompson, Coe, Cousins & Irons, LLP      Hon. J. Steve Mostyn
      701 Brazos St., Ste. 1500                The Mostyn Law Firm
      Austin, TX 78701                         3810 West Alabama
      * DELIVERED VIA E-MAIL *                 Houston, TX 77027
                                               * DELIVERED VIA E-MAIL *
      Hon. Alasdair Roberts
      Paragon Center One                       Hon. Rodolfo Delgado
      450 Gears Road, Suite 350                Judge, 93rd District Court
      Houston, TX 77067                        Hidalgo County Courthouse
      * DELIVERED VIA E-MAIL *                 100 N. Closner
                                               Edinburg, TX 78539
      Hon. Gilberto Hinojosa                   * DELIVERED VIA E-MAIL *
      Attorney at Law
      622 East St. Charles                     Hon. R. Casey Low
      Brownsville, TX 78520                    Pillsbury Winthrop Shaw Pittman, LLP
      * DELIVERED VIA E-MAIL *                 111 Congress Avenue, Suite 400
                                               Austin, TX 78701
      Hon. Scot G. Doyen                       * DELIVERED VIA E-MAIL *
      Paragon Center One
      450 Gears Rd., Suite 350                 Hon. Amber Anderson Mostyn
      Houston, TX 77067                        Attorney at Law
      * DELIVERED VIA E-MAIL *                 3810 W. Alabama Street
                                               Houston, TX 77027
      Hon. J. R. 'Bobby' Flores                * DELIVERED VIA E-MAIL *
      139th District Court
      Hidalgo County Courthouse                Hon. Gregory F. Cox
      100 N. Closner                           Mostyn Law Firm
Case No. 13-15-00390-CV
Page 2


Edinburg, TX 78539                          6280 Delaware
* DELIVERED VIA E-MAIL *                    Beaumont, TX 77706
                                            * DELIVERED VIA E-MAIL *

Re:       Cause No. 13-15-00390-CV
Tr.Ct.No. C-2916-15-C
Style:    In Re National Lloyds Insurance Company


      Enclosed please find the opinion issued by the Court on this date.

                                        Very truly yours,


                                        Dorian E. Ramirez, Clerk

DER:ch
Enc.
cc: Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)